      Case 1:19-cv-11097-GBD-SDA Document 49 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϴͬϭϭͬϮϬϮϭ
 David Eric Miller, as Administrator of the
 Estate of David Humphreys Miller and as
 Distributee of the Estate of David
                                                            1:19-cv-11097 (GBD) (SDA)
 Humphreys Miller,
                                                            ORDER SCHEDULING TELEPHONIC
                               Plaintiff,
                                                            SETTLEMENT CONFERENCE
                   -against-

 Brad Hamlett et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

September 20, 2021 at 2:00 p.m. The settlement conference shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              August 11, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
